IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BARBARA TINDLE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2977

DONNIE CHILDREE,

      Appellee.


_____________________________/

Opinion filed February 24, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Joseph Silva, Jr. and William H. McLean of Silva Law Group, P.A., Panama City,
for Appellant.

Roland W. Kiehn and Jeffrey S. Carter of Barron & Redding, P.A., Panama City, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.